Case: 19-60422     Document: 00515725943         Page: 1     Date Filed: 01/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 29, 2021
                                  No. 19-60422
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Marluce Soares-Lino,

                                                                       Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A200 064 190


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          In 2005, Marluce Soares-Lino, a native and citizen of Brazil, was
   personally served with a Notice to Appear (NTA) charging her with being
   removable as an alien present in the United States without having been
   admitted or paroled. An immigration judge (IJ) later ordered Soares-Lino


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60422      Document: 00515725943          Page: 2    Date Filed: 01/29/2021




                                    No. 19-60422


   removed in absentia after she failed to appear at her removal hearing. More
   than 12 years later, Soares-Lino moved to reopen the removal proceedings
   and rescind the in absentia order, arguing that she did not receive proper
   notice of her removal hearing because the agents who processed her upon her
   entry into the United States spoke Spanish, not Portuguese, and she
   understood only basic things in Spanish. She also requested that the IJ sua
   sponte reopen the proceedings and argued that a change in country
   conditions warranted reopening of the proceedings to allow her to file an
   application for asylum, withholding of removal, and protection under the
   Convention Against Torture.
          The IJ denied her motion, and the Board of Immigration Appeals
   (BIA) dismissed her appeal. In rejecting Soares-Lino’s argument that she did
   not receive proper notice, the BIA noted that current law did not require the
   NTA to be in any language other than English, that Soares-Lino was
   personally served with the NTA, and that she failed to provide the
   immigration court with an address despite being notified both of her
   obligation to provide a mailing address and inform the court of any change of
   address and of the consequences of failing to do so and failing to appear at the
   hearing. The BIA also agreed with the IJ’s determination that the evidence
   did not reflect materially changed country conditions in Brazil sufficient to
   warrant reopening, noting, inter alia, that Soares-Lino failed to “make any
   meaningful comparison to the country conditions at the time of her hearing.”
   The BIA further determined that Soares-Lino failed to show that sua sponte
   reopening was warranted.
          Soares-Lino now petitions this court for review of the BIA’s dismissal
   of her appeal. We note that she does not raise any argument challenging the
   BIA’s determination that sua sponte reopening was not warranted and, thus,
   that issue is not addressed here. Further, insofar as Soares-Lino asserts that
   the BIA failed to properly construe her arguments as raising a due process



                                          2
Case: 19-60422      Document: 00515725943           Page: 3     Date Filed: 01/29/2021




                                     No. 19-60422


   concern, her challenge goes to the BIA’s “act of decisionmaking.” Omari v.
   Holder, 562 F.3d 314, 320 (5th Cir. 2009). Because Soares-Lino failed to raise
   this issue in the first instance in the BIA, she has failed to exhaust the issue,
   and we lack jurisdiction to consider it in the instant petition for review. Id. at
   320-21; Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004); 8 U.S.C.
   § 1252(d)(1).
          Additionally, we have held “that no liberty interest exists in a motion
   to reopen, and therefore due process claims are not cognizable in the context
   of reopening proceedings.” Mejia v. Whitaker, 913 F.3d 482, 490 (5th Cir.
   2019). Thus, to the extent that Soares-Lino argues that the BIA’s decision
   violated her due process rights, her claim is not cognizable. See id.
          Nevertheless, we have held, in the context of the denial of a motion to
   reopen removal proceedings, that due process does not require that a notice
   of hearing be in a language that the alien understands. See Ojeda-Calderon
   v. Holder, 726 F.3d 669, 675 (5th Cir. 2013). While Soares-Lino argues that
   Ojeda-Calderon is distinguishable in that it pertained to a notice of hearing, as
   opposed to an NTA, which she contends is subject to more rigorous service
   requirements, there is no requirement that an NTA be in any language other
   than English, and she points to no precedent holding otherwise. Moreover,
   Soares-Lino, who was detained by border patrol agents, held for questioning,
   and presented with documents requiring a signature, would have been put on
   notice that further inquiry was required. See id. Further, although an alien
   in removal proceedings is entitled to service of a written notice setting forth,
   inter alia, the time and place of the removal hearing, 8 U.S.C.
   § 1229(a)(1)(G)(i), written notice of the removal hearing is not required if, as
   in this case, the alien fails to satisfy the requirement in § 1229(a)(1)(F) to
   provide an address where “the alien may be contacted respecting [removal]
   proceedings.” § 1229(a)(2)(B). Because the lack of notice was due to
   Soares-Lino’s failure to provide a mailing address, we will not reverse the



                                           3
Case: 19-60422     Document: 00515725943          Page: 4   Date Filed: 01/29/2021




                                   No. 19-60422


   BIA’s denial of a motion to reopen and rescind. See Gomez-Palacios v. Holder,
   560 F.3d 354, 360-61 (5th Cir. 2009). The fact that neither the NTA nor the
   oral warnings that Soares-Lino received were in her native Portuguese does
   not mean that she did not receive actual notice of the removal proceedings.
   See id.   Accordingly, the BIA’s determination that reopening was not
   warranted based on Soares-Lino’s argument that she did not receive actual
   notice of the removal hearing was not an abuse of discretion. See Mejia v.
   Barr, 952 F.3d 255, 259 (5th Cir. 2020).
           We also conclude that the BIA did not abuse its discretion by
   determining that reopening was not warranted based on a change in country
   conditions. See id. An alien has “a heavy burden to show changed country
   conditions for purposes of reopening removal proceedings.”            Nunez
   v. Sessions, 882 F.3d 499, 508 (5th Cir. 2018). To establish a change in
   country conditions, the alien must make a meaningful comparison between
   the conditions in effect at the time of the removal hearing and those in
   existence at the time of the motion to reopen. See Ramos-Lopez v. Lynch,
   823 F.3d 1024, 1026 (5th Cir. 2016). Soares-Lino has not satisfied this
   burden.
           The petition for review is DENIED in part and DISMISSED in
   part.




                                        4